July 12, 2020

Dear Clinigence Holdings, Inc. Board of Directors

 

As per our agreement today, please accept this letter as formal notification
that I am resigning from my position as Chief Executive Officer of Clinigence
Holdings, Inc. (the “Company”) effective today.

 

After more than a decade of taking Clinigence from a sketch of an idea on a
pizza box to a public company leading the healthcare market through the
turbulent waters of resource and value optimization, it is time for me to start
a new chapter.

 

I am grateful to our Chairman, Dr. Warren Hosseinion for helping us navigate our
way to the public markets over the past two years. I have learned a great deal
from him and from each and every one of you.

 

I trust that you, along with my esteemed colleague, co-founder of Qualmetrix,
and successor as CEO – Dr. Larry Schimmel - will continue leading Clinigence
into more growth and success in the coming years.

 

You may be losing me as CEO, but I will continue to offer guidance and
assistance to you as a member of the board of directors.

 

Sincerely,

[image_002.gif]

Jacob “Kobi” Margolin

 

 

 

 

